DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
	Claims 1, 4-6, 8, 13-17, and 19 are pending in this application. Claims 2-3, 7, 9-12 and 18 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giron et al. (WO2015097619, from IDS), and further in view of, LaserTek (blog.lasertekservices.com/ser-printer-fuser-and-thermistor-sensor-how-the-condition-of-these-components-affects-print-quality/) as evidenced by polymer processing (http://www.polymerprocessing.com/polymers/PET.html), MindMachine (http://web.archive.org/web/20101013073408/https://mindmachine.co.uk/book/print_19_fusers.html, 2010 cached wayback machine) as evidenced by the pubchem data sheets for indigo, titanium dioxide, and silica/silicone dioxide (see PTO-892 for various citations, these report the melting points which are cited herein), Dannenhauer et al. (US5976239) and Darmady et al. (J. Clin. Path., 1961, 14, 38).
Applicant’s claim:
-- A process for producing a cosmetic article by printing with a laser printer comprising a heating unit having a working temperature greater than or equal to 180°C and at least one cosmetic toner, the process comprising:
a) producing, with the printer, a printing on a support with the aid of the cosmetic toner,
b) heating the support coated with the printing with the aid of the heating unit to an operating temperature greater than or equal to 120 °C, wherein the cosmetic toner does not comprise is placed at a distance of from 1 to 20 mm 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4-6, Giron teaches a process for producing a cosmetic article by printing using a laser printer comprising a heating unit, specifically a toner fuser roller (which reads on claims 5-6), and at least one cosmetic toner specifically a plurality of different cosmetic toners, the process comprising a) producing, with printer, printing on a support with the aid of the cosmetic toner and b) heating the support coated with the print with the aid of the heating unit/toner fuser roller at the time of printing/after printing, wherein the heating unit operates at a temperature of greater than or equal to 60 °C and specifically wherein the temperature of the fuser is adapted to the nature of the toner so as to preserve the possibility of removing it/applying it (specifically an operating temperature of greater than or equal to 120 °C), and wherein the cosmetic toner may or may not contain fusible material (e.g. a binder or a wax which can melt in the presence of the heated roller/fuser), or may contain binders/waxes/fusable materials that do not melt at the operating temperature (see claims 1-4, 8; pg. 9, ln. 27-pg. 10, ln. 8; See entire document; abstract; pg. 10, ln. 28-pg. 11, ln. 14; pg. 1, ln. 18-pg.2, ln. 29, pg. 3, ln. 8-20; pg. 9, ln. 12-14; pg. 3, ln. 4-28; pg. 9, ln. 19-pg. 11, ln. 30; pg. 12, ln. 15-pg. 13, ln. 5; pg. 13, ln. 6-30; Claims)), and specifically wherein the printer recognizes the presence of cosmetic toners and adapts the temperature of fuser/fuser roller to the nature of the toner so as to preserve the possibility of removing it or applying it by transfer, specifically allowing for no fusion of the toner to the support at the operating temperature relative to the weight of the toner as is instantly claimed and wherein the fuser toner roller/heating unit can be positioned away from the support as is instantly claimed in claim 1 (See abstract; pg. 1, ln. 18-pg.2, ln. 29; pg. 3, ln. 4-28; pg. 9, ln. 12-14; pg. 9, ln. 19-pg. 11, ln. 30; pg. 12, ln. 15-pg. 13, ln. 5; pg. 13, ln. 6-30; claim 8; pg. 3, ln. 11-12). Giron further teaches that binders are routinely used in toner formulations and it is the binder which melts during fusing (e.g. the binder is/reads on the claimed/disclosed fusible material) and Giron expressly teaches that their cosmetic toners may or may not comprise binders, e.g. no fusible material, and/or may contain binders which are not melted with the fuser (See pg. 9, ln. 27-pg. 10, 8). 
	Regarding claims 1, 4-6, Giron indirectly teaches heating their support coated with the printing to an operating temperature of greater than or equal to 120 °C as is now claimed in claim 1 because Giron teaches/indirectly teaches that they can use waxes/fusible polymers having melting temperatures of up to 120 °C in their cosmetic toner and wherein a slight fusing or no fusable material is used in the toner (e.g. the waxes and fusable polymers must melt to fuse and as such must reach the melting temperature to be applied to the support and as such are heating the support that is coated with a printing when they are applied) as a carrier in order to improve the hold on the skin when it is applied and it makes the wax miscible with the oils that may be present and allows for a homogeneous mixture (microscopically) specifically because when the toner fuser roller is used as the heating element as taught by Giron it is heated to the appropriate level as determined by one of ordinary skill in the art to allow minimal fusion or no fusion of the cosmetic on the support as desired so that the cosmetic can be transferred to the keratin material and when the heated toner fuser roller contacts the support the support becomes heated as is instantly claimed or wherein, the toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer, e.g. the toner fuser roller can also heat the support from a distance as is now instantly claimed (See entire document; abstract; pg. 10, ln. 28-pg. 11, ln. 14; pg. 1, ln. 18-pg.2, ln. 29, pg. 3, ln. 8-20; pg. 9, ln. 12-14; pg. 3, ln. 4-28; pg. 9, ln. 19-pg. 11, ln. 30; pg. 12, ln. 15-pg. 13, ln. 5; pg. 13, ln. 6-30; claim 8; Claims).
	Regarding claims 1 and 8, Giron teaches wherein the toner fuser roller is capable of occupying a position spaced apart from the support. (See pg. 3, ln. 8-12, toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer).
	Regarding claims 1, 4-6, 8, 13, Giron further teaches wherein the cosmetic toner does not have to comprise any melting binders/waxes/fusible materials or any binders at all which fix the toner to the support, e.g. no fusible compounds present at the operating temperature, specifically wherein all compounds having glass transition temperatures of over 120 °C, and Giron does not limit the binders at all as long as they are compatible with human keratin materials, and Giron specifically teaches silica and titanium oxide can be used as fillers, and pigments and dyes commonly used in cosmetics (which read on the colorants claimed in claim 13), e.g. claim 8, which comprises only a colouring agent/pigment (which reads on claim 13) conventionally used in cosmetics which includes things like indigo (which has a melting point of ~390 °C as evidenced by pubchem), a compound for controlling the electrical charge (e.g. silica) and a particular additional filler, which can be silica and titanium dioxide (All of which have melting points/Tg above 180 °C) and therefore would contain no fusible material and can readily be heated to claimed operating temperature of greater than or equal to 120 °C (See pg. 9, ln. 19-pg. 10, ln. 3; pg. 11, ln. 15-30; e.g. claim 8; pg. 10, ln. 9-18; pg. 10, ln. 19-27).
Regarding claim 13, Giron teaches wherein the cosmetic toner comprises at least one colorant e.g. indigo, curcumin, etc. (See pg. 6, ln. 18-21; pg. 10, ln. 9-18). 
Regarding claim 14, Giron also makes no mention of antimicrobial/antibacterial agents in their disclosure and as such does not require them in the toner, e.g. it is not necessary to use the agent for controlling the charge as is taught by Giron, but if you use it, it need not be an antimicrobial agent e.g. benzalkonium chloride, it can be silica (See entire document; pg. 10, ln. 19-27).
Regarding claim 15, Giron teaches wherein you can use a plurality of different cosmetic toners and can carry out steps a and b several times to produce different compositions which reads on the claimed printings/coloration on the support (See pg. 2, ln. 21-29).
Regarding claim 16, Giron teaches a process for cosmetically treating or making up human keratin materials comprising producing with the process of claim 1 a cosmetic article, and applying by transfer, the composition of the cosmetic article by applying the support coated with the composition to said keratin materials (See entire document; Claims, e.g. 1-7, 10-17; pg. 7, ln. 19-23; pg. 6, ln. 8-pg. 7, ln. 23; summary section-pg. 3, ln. 28; pg. 6, ln. 5-25). 
Regarding claim 17, Giron teaches a process for cosmetically treating of making human keratin materials comprising producing with the process of claim 1 a cosmetic article, removing with the aid of an applicator, a portion of the cosmetic article and applying it to the keratin materials (See entire document; Claims, e.g. 1-7, 10-18; pg. 7, ln. 19-23; pg. 6, ln. 8-pg. 7, ln. 23; summary section-pg. 3, ln. 28; pg. 6, ln. 5-25).
Regarding claim 19, Giron teaches that an applicator roller can be used to make up the skin and that it can be premoulded, specifically that it has the claimed initial non-flat form corresponding to the general form of the area to be made up, for example the negative of the lips, of an eye socket, of an ankle or of a forearm. In one variant, the substrate is pressed at the time of transfer against an imprint of the area to be made up, so that the transfer surface reproduces the relief of the area to be made up (See pg. 4, ln. 22-30).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 1, Giron does not specifically teach wherein the toner fuser roller/heating unit is heated while in the position that is spaced apart from the support as is now instantly claimed. However, Giron expressly teaches that the toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is instantly claimed. However, the motivation for using the toner fuser roller in this spaced out position to heat the support is provided by Dannenhauer which teaches that it was known to heat cosmetics, specifically cosmetic powders which include pigments, which reads on the cosmetic toners of Giron to an appropriate temperature to sterilize/disinfect them (See Col. 2, ln. 1-4), e.g. temperatures of above 120C, e.g. 160C to sterilize them (See Darmady Table 1). Thus, it would have been obvious to use the toner fuser rollers which can reach temperatures of greater than or equal to 180C as is taught/evidenced by MindMachine and discussed below to heat the support to sterilize the toners and support holding the printed make-up/cosmetic without contacting the cosmetic with the roller so that the roller does not damage the printed cosmetic toner image on the support. One of ordinary skill in the art would be motivated to heat the support while printing or just after printing as is instantly claimed to disinfect/sterilize the printed cosmetic toner and support so that it can then be placed in the appropriate sterile packaging without requiring an additional costly disinfection/sterilization step. 
	Regarding claim 6, Giron does not teach wherein the toner fuser roller is made of aluminum, coated with a non-stick compound and heated from the inside with a halogen lamp. However, these deficiencies in Giron are addressed by Laser Tek.
	Laser Tek teaches that it was known to form toner fuser rollers of aluminum with a Teflon®/non-stick coating which has a halogen lamp inside of the roller to heat the unit (See 4th paragraph starting Lexmark laser printers).
	Regarding claim 1, Giron does not specifically teach wherein the heating unit (toner fuser roller) has a working temperature greater than or equal to 180 °C, which is what heats the claimed support to the claimed temperatures. However, this deficiency in Giron is addressed by MindMachine. MindMachine teaches that the Teflon coated fuser roller is heated to about 150 to 200 °C depending on the toner, which reads on the claimed range of greater than or equal to 180 °C (See Teflon rollers section) and as such would heat the support to the temperature ranges claimed. Especially since Giron teaches that the printer recognizes the presence of cosmetic toners and adapts the temperature of fuser/fuser roller to the nature of the toner and that the toner fuser roller may be introduced in a configuration well away from the support coated with the toner/make-up layer which implies it can be used/heated in this spaced apart position as is instantly claimed. Thus, it would have been obvious to one of ordinary skill in the art to optimize the temperature of the fuser roller to heat the support to the appropriate temperature which allows for the toner to be placed on the support in a pattern which is transferable and which can be stored for a desired time period without destroying pattern to be applied, further one of ordinary skill in the art would have wanted to heat the support to the claimed temperatures because it is known to use heat on printed supports as is taught by Giron and one of ordinary skill in the art would know that they would need to and/or want to optimize the temperature the support reaches during the printing process and/or how hot the heating element is heated to for an operating temperature based on the design to be printed, the support being used, and the toner being used in order to form a proper printed image that is transferable to the keratin surface and does not prematurely degrade from the support, e.g. does not degrade and can be stored without falling off the support over time, etc. and has been sterilized so that it does not transmit bacteria to the skin when it is applied as is taught by Giron in view of MindMachine and Dannenhauer and Darmady.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Regarding the claim limitation that the support is heated to the claimed temperature ranges instantly claimed, the support in Giron is heated by the tuner fuser roller which itself heats to temperatures of greater than or equal to 120C which can either contact or have no contact with the support on which the pattern/cosmetic is printed and this process heats the substrate/support as is taught by LaserTek and/or MindMachine and Giron. Giron further teaches that the temperature of the heating unit/toner fuser roller can be controlled based on the type of toner being used and whether or not transferring the printed cosmetic to keratin materials is desired which would then control the temperature to which the support/substrate reaches during the printing even if the heated fuser roller is introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is instantly claimed. Thus, it would have been obvious to one of ordinary skill in the art to use toners that would allow for the desired temperatures greater than or equal to 120 C, and for the roller to reach temperatures of greater than or equal to 180 C, which are known in the art as Giron teaches (Claim 8) that the toner need only comprise colorants, fillers (e.g. silica and titanium dioxide), and compound for controlling the electrical charge (e.g. silica) all of which can readily have melting temperatures well above 180 C (indigo has melting point above 180C) and silica and titanium dioxide have melting points well above 180 C, and as such the toner of Giron’s claim 8 can be treated with a hot toner fuser roller at a temperature of greater than or equal to 180 C and contain not fusible material and thereby heat up the substrate/support to the claimed temperatures without any of the printed cosmetic toner fusing to the support/substrate so that the image does not properly transfer, and the printing process/use of the hot toner roller after/during printing can be used to indirectly heat the support as is instantly claimed in order to provide sterilization of the printed cosmetic which is known as is taught by Dannenhauer and Darmady. One of ordinary skill in the art would want to control these temperatures dependent on the support being used, so that it is not damaged by the heat but is heated enough to sterilize the formed and transferrable image on the support which can then be transferred without damage to a keratinous surface as is taught by Giron. 
	It also would have been obvious for one of ordinary skill in the art to determine the appropriate spacing of the toner fuser roller which is being used to heat the printed cosmetic and support to the claimed temperatures of greater than or equal to 120 C, specifically spacing it from 1 to 20 mm away from the support as is now instantly claimed because Giron teaches that it can be positioned away/well away from the support and is activatable and deactivatable as necessary and because it was known in the art to heat makeup compositions for sterilization to the claimed temperatures as is taught by Giron, Darmady and Dannenhauer. Thus, it would have been obvious to optimize the spacing of the toner fuser roller to the claimed distances in order to provide the necessary levels of heat to the printed make-up and support for sterilization especially since 
	It also would have been obvious to one of ordinary skill in the art to use an aluminum toner fuser roller coated with Teflon/non-stick materials and having a halogen lamp inside to heat the toner fuser roller as is instantly claimed because LaserTek teaches that these were known useful materials for forming effectively heated toner fuser rollers and the non-stick would keep the cosmetic toner from sticking to the roller and inner parts of the printer. One of ordinary skill in the art would be motivated to select this as the toner fuser roller set-up because it was known in the art to be a useful/efficient set up for printing even commercial printing (e.g. high use) as is taught by Laser Tek.
	Regarding applicant’s specifically claimed temperature ranges, e.g. greater than or equal to 120 C for heating the support and for heating the roller to a temperature of greater than or equal to 180 C, Giron teaches that it was known in the art to control the temperature of the toner fuser roller/heating units to the appropriate temperatures dependent upon the types of toners being used and that it was known for cosmetic toners to not want the cosmetic to be fused/mostly fused to the substrate so it was known for cosmetic printing with cosmetic toners to adjust the temperatures to get only slight fusing or no fusing of the cosmetic to the substrate dependent upon what level of fusing was desired, e.g. less than 10% or less than 5% or no fusing so that the cosmetic would effectively transfer to the keratin substrate as desired. Further one of ordinary skill in the art would be motivated to heat the toner fuser roller to higher temperatures so that the support containing the cosmetic is indirectly heated to temperatures high enough to sterilize the cosmetic and support thereby eliminating a further need to sterilize the cosmetic prior to packaging for sale or use. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In 10ealer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially since it was known in the art to sterilize cosmetics with heat, including temperatures greater than 120 C as is instantly claimed and taught by Darmady and Dannenhauer
	It also would have been obvious to keep the toner fuser roller in the claimed position spaced apart from the support from 1 to 20 mm as is now instantly claimed because Giron teaches that the activatable/deactivatable heating unit/toner fuser roller may be introduced in a configuration well away from the support coated with the toner layer which implies it can be used/heated in this spaced apart position as is instantly claimed. One of ordinary skill in the art would be motivated to select to use it in this position of 1 to 20 mm away from the support with the cosmetic toners in order to heat the make-up without contacting the support which would not damage the images printed with the cosmetic toner and would provide the heat necessary to sterilize the make-up/support as is evidenced by Dannenhauer which teaches that it was known to heat cosmetics which contain pigments for sterilization (see Col. 2, ln. 1-4), thereby leading to a sterile product ready for packaging and use which would be more cost effective to do the printing and sterilizing in a single step without subjecting the printed images to another step prior to packaging and/or use.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicant’s arguments with respect to the 103 rejection were not persuasive at this time. Specifically, applicant’s argue that the toner fuser roller being positioned “well away” from the support would not read on the instantly claimed 1 to 20 mm. The examiner has had more time to consider this amendment and “well away” as disclosed by Giron is relative as one person might consider well away to be 10 mm and another might consider it to be 25 mm. Further, applicant’s have not taught any criticality to the claimed range 1-20 mm spacing for the toner fuser roller and it was known to heat make-up to the claimed temperatures to sterilize it and one of ordinary skill in the art could routinely with optimization determine the optimal spacing of the toner fuser roller to heat the support and printed make-up to the necessary temperature for sterilization thereby leading to a sterile product ready for packaging and use which would be more cost effective to do the printing and sterilizing in a single step without subjecting the printed images to another step prior to packaging and/or use.
	Thus, at this time the inclusion of the spacing range of 1 to 20 mm for the toner fuser roller does not over come the prior art of record upon further consideration and discussion with another primary examiner. Applicants then argue that the secondary references also do not teach this distance and that LaserTek and Mind Machine teaches that most use both the combination of heat and pressure with the toner fuser roller. The examiner respectfully points out that Giron teaches for printing cosmetics pressure from the toner fuser roller may not be desired or necessary as is discussed above. LaserTek and MindMachine are references related to general printing and printer parts and as such they were not used to teach the claimed method steps (taught by Giron) but to teach that toner fuser rollers are known to be heated to the claimed temperatures and be made of the claimed materials and as such applicant’s argument is moot because Giron teaches that pressure from the toner fuser roller is not necessary when printing cosmetics and further Giron teaches that the toner fuser roller is deactivatable/activatable and can be positioned away from the support and because it is deactivatable/activatable it can clearly be turned on to provide heat as necessary when positioned away from the support as is taught broadly by Giron and discussed above. Applicant’s then argue that there are no examples of the claimed invention without fusing. The examiner respectfully points out that the prior art is not limited to its examples. It is art for all it teaches as the courts have previously determined. Further, as discussed above Giron expressly teaches that their cosmetic toners may or may not comprise binders, e.g. no fusible material, and/or may contain binders which are not melted with the fuser (See pg. 9, ln. 27-pg. 10, ln. 8).
	Then, applicant’s argue that Giron does not teach the working temperature of the toner fuser roller of 180 C or greater. This was previously taught by MindMachine and MindMachine is still used to teach that it was known to heat Teflon coated fuser rollers to about 150 to 200 °C depending on the toner.
	Applicants then argue that by having their heating unit at the claimed spacing allows for, “the support to be in a sufficiently free state to enable removal thereof…” The examiner notes that just because applicant’s have found another benefit for the spacing does not necessarily make the instant method claims patentable especially since the claimed spacing would have been an obvious optimization to provide effective temperatures to the support for sterilization as per the combined references as discussed above. Secondly, these features of, “the support to be in a sufficiently free state to enable removal thereof…” that applicant’s are arguing are not in the instant claims and as such are not required by the instantly claimed method. 
	Applicants then argue that Giron does not teach the claimed working temperatures of the toner fuser roller. The examiner respectfully points out that these are routine temperatures used in the claimed Teflon coated fuser rollers as is taught by MindMachine. Further Giron expressly teaches as is discussed and cited above, that it was known to heat the toner fuser roller to the appropriate level as determined by one of ordinary skill in the art to allow minimal fusion or no fusion of the cosmetic on the support as desired so that the cosmetic can be transferred to the keratin material. Thus, one of ordinary skill in the art can readily determine the appropriate temperature for the toner fuser roller to operate at to ensure that the cosmetic on the support remains transferrable and is appropriately sterilized as per the combined references above. 
	Applicants then argue that none of the combined references discloses everything now present in the steps of applicant’s claim 1. The examiner respectfully disagrees because of the teachings disclosed and explained above in the 103 rejection and in the previous arguments that have been addressed herein. Also applicant’s argue that Giron does not teach claim 19. This is incorrect as Giron expressly teaches all limitations of claim 19 as is discussed and cited above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616